pediatrician qualified as an expert, and determined that counsel was not
                deficient and that Henderson failed to demonstrate prejudice.            See
                Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984); Kirksey v.
                State, 112 Nev. 980, 987, 923 P.2d 1102, 1107 (1996); see also Cullen v.
                Pinholster, 563 U.S. „ 131 S. Ct. 1388, 1408 (2011) ("We have
                recently reiterated that [s]urmounting Strickland's high bar is never an
                easy task." (quotation marks omitted) (alteration in original)). We
                conclude that the district court did not err by rejecting Henderson's
                ineffective-assistance claims, and we
                                   ORDER the judgment of the district court AFFIRMED.'



                                                                       J.
                                              Hardesty


                      Q1641,,iek
                Parraguirre                                   Cherry



                cc:       Hon. Elissa F. Cadish, District Judge
                          Matthew D. Carling
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                      "The fast track response submitted by the State does not comply
                with NRAP 3C(h)(1) and NRAP 32(a)(4) because the text is not double-
                spaced. Counsel for the State is cautioned that the failure to comply with
                the briefing requirements in the future may result in the imposition of
                sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A